ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                      Collins v. Town of Normal, 2011 IL App (4th) 100694




Appellate Court            MARY COLLINS, Plaintiff-Appellant, v. THE TOWN OF NORMAL,
Caption                    a Municipal Corporation, Defendant-Appellee.



District & No.             Fourth District
                           Docket No. 4-10-0694


Filed                      July 22, 2011


Held                       Plaintiff’s complaint alleging retaliatory discharge was based on the
(Note: This syllabus       Workers’ Compensation Act and, therefore, the one-year statute of
constitutes no part of     limitations in section 8-101(a) of the Tort Immunity Act did not apply.
the opinion of the court
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of McLean County, No. 09-L-148; the
Review                     Hon. G. Michael Prall, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 Nile J. Williamson (argued), of Peoria, for appellant.
Appeal
                           Ellen K. Emery and Pedro Fregoso (argued), both of Ancel, Glink,
                           Diamond, Bush, DiCianni & Drafthefer, of Chicago, for appellee.


Panel                      JUSTICE COOK delivered the judgment of the court, with opinion.
                           Presiding Justice Knecht concurred in the judgment and opinion.
                           Justice Steigmann specially concurred, with opinion.




                                             OPINION

¶1          On September 22, 2009, plaintiff, Mary Collins, filed a complaint against defendant, the
        Town of Normal, her former employer, alleging she was discharged in retaliation for the
        exercise of her rights under the Illinois Workers’ Compensation Act (Workers’
        Compensation Act) (820 ILCS 305/1 through 30 (West 2008)). After several amended
        complaints, the Town filed a motion to dismiss under section 2-619 of the Code of Civil
        Procedure (735 ILCS 5/2-619 (West 2008)), arguing that plaintiff’s complaint was barred by
        the one-year statute of limitations set out in section 8-101(a) of the Local Governmental and
        Governmental Employees Tort Immunity Act (Tort Immunity Act) (745 ILCS 10/8-101(a)
        (West 2008)). On August 25, 2010, the trial court granted the Town’s motion to dismiss.
        Plaintiff appeals, arguing that section 2-101(c) of the Tort Immunity Act (745 ILCS 10/2-
        101(c) (West 2008)) bars application of section 8-101(a) in this case. Section 13-205 of the
        Code of Civil Procedure imposes a five-year limitation period on “all civil actions not
        otherwise provided for.” 735 ILCS 5/13-205 (West 2008). The Town recognizes that section
        13-205 applies here if section 8-101 does not apply. We reverse and remand.

¶2                                         I. BACKGROUND
¶3          Plaintiff alleges that on or about May 30, 2007, she sustained injuries in an accident
        related to her employment as a crime-scene technician/property manager. Plaintiff originally
        reported her work injuries to her supervisor on May 30 but was told not to fill out an incident
        report. On June 12, plaintiff requested her work partner mark her as “out sick.” On June 14,
        plaintiff reported her work injuries to the Town’s human resource department and was
        instructed to make a doctor’s appointment. On June 27, plaintiff was verbally counseled,
        pursuant to department regulations, for the “[u]se of sick leave procedure, fictitious illness
        or injury reports.”
¶4          As a result of her injuries, plaintiff received benefits under the Workers’ Compensation
        Act. Plaintiff continued to work with weight restrictions. However, on December 14, she was

                                                 -2-
       informed her position would not be renewed, effective April 1.

¶5                                           II. ANALYSIS
¶6                                     A. Standard of Review
¶7        A trial court’s dismissal of a complaint under section 2-619(a)(5) of the Code of Civil
       Procedure (735 ILCS 5/2-619(a)(5) (West 2008)) for failure to file a claim within the
       applicable statute of limitations is reviewed de novo. Raintree Homes, Inc. v. Village of Long
       Grove, 209 Ill. 2d 248, 254, 807 N.E.2d 439, 443 (2004).

¶8                            B. Applicability of the Tort Immunity Act
¶9         Section 8-101 contains broad language, but section 2-101 contains broad language in the
       opposite direction.
¶ 10       Section 8-101 of the Tort Immunity Act (745 ILCS 10/8-101(a) (West 2008)) provides:
                    “(a) No civil action other than an action described in subsection (b) may be
               commenced in any court against a local entity or any of its employees for any injury
               unless it is commenced within one year from the date that the injury was received or
               the cause of action accrued.”
¶ 11       Section 2-101 of the Tort Immunity Act (745 ILCS 10/2-101 (West 2008)) provides:
               “Nothing in this Act affects the right to obtain relief other than damages against a
               local public entity or public employee. Nothing in this Act affects the liability, if any,
               of a local public entity or public employee, based on:
                    a). Contract;
                    b). Operation as a common carrier; and this Act does not apply to any entity
               organized under or subject to the ‘Metropolitan Transit Authority Act’, approved
               April 12, 1945, as amended;
                    c). The ‘Workers’ Compensation Act’, approved July 9, 1951, as heretofore or
               hereafter amended;
                    d). The ‘Workers’ Occupational Diseases Act’, approved July 9, 1951, as
               heretofore or hereafter amended;
                    e). Section 1-4-7 of the ‘Illinois Municipal Code’, approved May 29, 1961, as
               heretofore or hereafter amended[;]
                    f). The ‘Illinois Uniform Conviction Information Act’, enacted by the 85th
               General Assembly, as heretofore or hereafter amended.”
¶ 12       The Tort Immunity Act does not provide broad overall immunity to local public entities.
       Rather it contains a number of very specific sections identifying where immunity exists. The
       Tort Immunity Act adopted the general principle from Molitor v. Kaneland Community Unit
       District No. 302, 18 Ill. 2d 11, 20-22, 163 N.E.2d 89, 93-94 (1959), that local governmental
       units are liable in tort but limited the principle with an extensive list of immunities based on
       specific government functions. Burdinie v. Village of Glendale Heights, 139 Ill. 2d 501, 506,
       565 N.E.2d 654, 658 (1990). At the opposite end, section 2-101 of the Tort Immunity Act

                                                  -3-
       specifies some situations where the Tort Immunity Act does not apply, where there clearly
       is no immunity. Because of the numerous exceptions to immunity set out in section 2-201,
       a wide variety of cases have addressed the relationship between sections 2-101 and 8-101.
       The common thread running through all those cases, however, has been that if an action fits
       within one of the enumerated exceptions in section 2-101, section 8-101 does not apply.
¶ 13        A 1986 case applied the Tort Immunity Act’s statute of limitations to a wrongful
       demolition action, despite the action’s specific exclusion from tort immunity under section
       2-101(e), reasoning that the word “liability” does not refer to the statute-of-limitations
       provision of the Tort Immunity Act because a statute of limitations is procedural and does
       not affect substantive rights. Hapeniewski v. City of Chicago Heights, 147 Ill. App. 3d 528,
       530-31, 497 N.E.2d 97, 98-99 (1986), vacated, 484 U.S. 806 (1987). That approach has been
       rejected. We “see no practical reason for distinguishing the effect of a notice provision from
       the effect of a statute of limitations provision. Both require a plaintiff to take some sort of
       action within a specified period and both affect plaintiff’s cause of action if not followed.”
       (Emphasis added.) Slaughter v. Rock Island County Metropolitan Mass Transit District, 275
       Ill. App. 3d 873, 875-76, 656 N.E.2d 1118, 1120 (1995).
¶ 14        Slaughter did apply the Tort Immunity Act one-year statute of limitations to the case
       before it, a common-carrier case, noting that additional language in section 2-101(b)
       specifically excluded the Metropolitan Transit Authority (CTA). “The legislature must have
       intended something different than exemption when it used the term ‘liability’ in reference
       to common carriers (other than the CTA).” Slaughter, 275 Ill. App. 3d at 875, 656 N.E.2d
       at 1120; see also Cooper v. Bi-State Development Agency, 158 Ill. App. 3d 19, 25-26, 510
       N.E.2d 1288, 1292-93 (1987) (applying the one-year notice provision, now repealed).
¶ 15        Also in 1986, the Illinois Supreme Court held that plaintiff’s right to bring a retaliatory-
       discharge action against a local public entity was protected by section 2-101. “The plaintiff’s
       claim against the district is not an action exempt from the protection of the Tort Immunity
       Act. See Ill. Rev. Stat. 1983, ch. 85, par. 2-101.” Boyles v. Greater Peoria Mass Transit
       District, 113 Ill. 2d 545, 554, 499 N.E.2d 435, 438 (1986). Boyles, 113 Ill. 2d at 555, 499
       N.E.2d at 439, rejected the argument that a specific section of the Tort Immunity Act that
       barred liability for punitive damages, viewed as an important part of a retaliatory-discharge
       action, should be read to bar the action in its entirety. “Under our holding, only the damages
       available are restricted; the cause of action in tort for retaliatory discharge remains
       unchanged.” Boyles, 113 Ill. 2d at 556, 499 N.E.2d at 439.
¶ 16        The complaint in Boyles, 113 Ill. 2d at 547, 499 N.E.2d 2d at 435, alleged that plaintiff
       was discharged in retaliation for filing a claim under the Workers’ Compensation Act. A
       plaintiff employed a different theory in a later case, arguing his retaliatory-discharge claim
       and the elements of damages sounded in contract. Halleck v. County of Cook, 264 Ill. App.
       3d 887, 890, 637 N.E.2d 1110, 1112 (1994). Contract actions are specifically excluded from
       the immunity protections of the Act, under section 2-101(a), but Halleck held that a
       retaliatory-discharge action is a tort action, not a contract action, and therefore the Tort
       Immunity Act’s one-year statute of limitations applied. Halleck, 264 Ill. App. 3d at 892, 637
       N.E.2d at 1113-14. It is now clear that an action alleging discharge in retaliation for filing
       a workers’ compensation claim is an action based on the Workers’ Compensation Act for

                                                 -4-
       purposes of section 2-101(c). “[U]nder established Illinois law, public entities possess no
       immunized discretion to discharge employees for exercising their workers’ compensation
       rights.” Smith v. Waukegan Park District, 231 Ill. 2d 111, 119, 896 N.E.2d 232, 237 (2008)
       (citing section 2-201); see also Boyles, 113 Ill. 2d at 551, 499 N.E.2d at 437 (“public policy
       embodied in the Workmen’s Compensation Act”).
¶ 17        The leading case in this area is Raintree Homes, Inc. v. Village of Long Grove, 209 Ill.
       2d 248, 261, 807 N.E.2d 439, 447 (2004), where the Illinois Supreme Court refused to apply
       the Tort Immunity Act’s one-year statute of limitations to a declaratory judgment action
       questioning the validity of an ordinance that required the payment of impact fees. The Illinois
       Supreme Court relied on the first sentence of section 2-101, “Nothing in this Act affects the
       right to obtain relief other than damages against a local public entity or public employee.”
       Raintree, 209 Ill. 2d at 259, 807 N.E.2d at 446. Noting that haphazard application of the one-
       year statute of limitations would create confusion, the court stated:
                     “We affirm on the grounds that the plain meaning of section 2-201 of the Tort
                Immunity Act excludes the type of cause of action at issue here, namely, an action
                seeking a declaratory judgment that the Village’s impact fee ordinance exceeded
                statutory authority and a refund of all monies plaintiffs paid to the Village pursuant
                to that ordinance. 745 ILCS 10/2-201 (West 2002). Accordingly, we hold that section
                8-101 of the Tort Immunity Act does not bar plaintiffs’ amended complaint.”
                Raintree, 209 Ill. 2d at 261, 807 N.E.2d at 447.
       Raintree involved the first sentence of section 2-101, not the second sentence now before us,
       the specific exclusions sentence. It is interesting, however, that the Raintree local public
       entity, attempting to give some meaning to section 2-101, argued that section 8-101 did not
       apply to “those actions specifically excluded by section 2-101 of the Act.” Raintree, 209 Ill.
       2d at 254, 807 N.E.2d at 443. Raintree, quoted section 2-101 in its entirety, and made no
       distinction between the two sentences. Id.; Harvest Church of Our Lord v. City of East St.
       Louis, 407 Ill. App. 3d 649, 654, 943 N.E.2d 1230, 1234 (2011).
¶ 18        Shortly after Raintree was decided, the Illinois Supreme Court considered whether the
       Tort Immunity Act’s one-year statute of limitations should be applied or the four-year
       limitations period for construction-related-tort causes of action against “any body politic,”
       found in section 13-214(a) of the Code of Civil Procedure (735 ILCS 5/13-214(a) (West
       1998)). Paszkowski v. Metropolitan Water Reclamation District of Greater Chicago, 213 Ill.
       2d 1, 3, 820 N.E.2d 401, 403 (2004). In that case, no section provided immunity, but no
       provision of section 2-101 barred application of the Tort Immunity Act. See Hubble v. Bi-
       State Development Agency of the Illinois Metropolitan District, 238 Ill. 2d 262, 270 n.4, 938
       N.E.2d 483, 490 n.4 (2010) (section 8-101 statute of limitations barred action even though
       there was no immunity and section 2-101 did not apply). The majority noted there were
       arguments on both sides, whether section 13-214(a) was more specific than section 8-101,
       or vice-versa, and finally concluded that “the comprehensive protection afforded by section
       8-101 necessarily controls over other statutes of limitation or repose.” Paszkowski, 213 Ill.
       2d at 13, 820 N.E.2d at 408. The three-justice dissent noted that the Tort Immunity Act itself,
       in section 2-101, contained exceptions to the application of section 8-101:


                                                -5-
                “These exceptions include actions for relief other than damages, actions based on
                contract, and actions based on the Workers’ Compensation Act. 745 ILCS 10/2-101
                (West 2002). The legislature intended for the statutes of limitation for claims listed
                in the enumerated exceptions of section 2-101 to remain intact.” Paszkowski, 213 Ill.
                2d at 16, 820 N.E.2d at 410 (Fitzgerald, J., dissenting, joined by Kilbride and Rarick
                JJ.).
       Section 2-101 was not at issue in Paszkowski, but was cited as strong support of the
       argument that section 8-101 should not apply. Id.
¶ 19        Following Raintree, the Fifth District recently held that section 2-101 of the Tort
       Immunity Act operates to exclude the enumerated actions from the time limitation set forth
       in section 8-101(a) of the Tort Immunity Act. Harvest Church, 407 Ill. App. 3d at 655, 943
       N.E.2d at 1235. Harvest Church, 407 Ill. App. 3d at 650-51, 943 N.E.2d at 1231-32,
       involved the wrongful demolition of property exception set out in section 2-101(e) (section
       1-4-7 of the Illinois Municipal Code). We agree with Harvest Church.
¶ 20        The Town argues that “[f]or nearly two decades, it has been well settled law in Illinois
       that claims for retaliatory discharge against local governmental entities are governed by the
       one year statute of limitations in the Tort Immunity Act,” citing Halleck. We disagree.
       Halleck, 264 Ill. App. 3d at 892, 637 N.E.2d at 1113, recognized that actions specifically
       excluded from the Tort Immunity Act under section 2-101 are not governed by the one-year
       statute of limitations contained in the Tort Immunity Act, but it rejected the argument that
       the retaliatory-discharge action in the case before it sounded in contract, a specifically
       excluded action. The question in the present case is whether a discharge in retaliation for
       exercising rights under the Workers’ Compensation Act is one based on section 2-101(c).
       The Workers’ Compensation Act and a number of cases have held that it is. See Boyles, 113
       Ill. 2d at 551, 499 N.E.2d at 437; Smith, 231 Ill. 2d at 119, 896 N.E.2d at 237. Once it is
       established that a section 2-101 “enumerated exception” exists, it is clear that the one-year
       statute of limitations provided by section 8-101 does not apply. See Raintree, 209 Ill. 2d at
       261, 807 N.E.2d at 447; Harvest Church, 407 Ill. App. 3d at 655, 943 N.E.2d at 1235-36.
       The cases to the contrary involved a reading of the common-carrier enumerated exception,
       an exception not at issue in this case. See Cooper, 158 Ill. App. 3d at 24, 510 N.E.2d at 1291;
       Slaughter, 275 Ill. App. 3d at 875, 656 N.E.2d at 1119 (“the legislature must have intended
       something different”).
¶ 21        The action in this case is based on the Workers’ Compensation Act, and accordingly it
       is not affected by the Tort Immunity Act under section 2-101(c). Because the Tort Immunity
       Act is not applicable to plaintiff’s retaliatory-discharge claim, the one-year statute of
       limitations set forth in section 8-101(a) of the Tort Immunity Act (745 ILCS 10/8-101(a)
       (West 2008)) does not apply to plaintiff’s amended complaint. Accordingly, the trial court
       erred in dismissing plaintiff’s complaint for being filed outside the statute of limitations, and
       the court’s August 25, 2010, order is reversed.

¶ 22                                   III. CONCLUSION
¶ 23       For the reasons stated, we reverse the trial court’s judgment. Cause remanded.

                                                 -6-
¶ 24       Reversed and remanded.

¶ 25        JUSTICE STEIGMANN, specially concurring:
¶ 26        I concur with the majority opinion because I believe the result it reached is required by
       the decision of the supreme court in Raintree Homes. Nonetheless, I write specially because
       I question that decision, and I hope that the supreme court might reconsider it.
¶ 27        In my opinion, this case should be resolved by the fact that the second sentence of section
       2-101 of the Act deals with the liability of a public entity or a public employee, whereas
       section 8-101 of the Act sets forth a one-year statute of limitations for any civil action against
       such an entity. I agree with the reasoning of the First District in Hapeniewski v. City of
       Chicago Heights, 147 Ill. App. 3d 528, 497 N.E.2d 97 (1985), that these statutory provisions
       address different matters. That is, “[b]ecause statutes of limitations generally do not affect
       substantive rights, we conclude that the word ‘liability’ used in section 2-101 does not refer
       to the statute of limitations.” Hapeniewski, 147 Ill. App. 3d at 531, 497 N.E.2d at 99.
¶ 28        However, in Raintree Homes the supreme court conflates the two sentences at the
       beginning of section 2-101 of the Act and then concludes that the statute of limitations
       contained in section 8-101 does not apply. I do not believe that this interpretation of these
       statutory provisions is correct, and perhaps the supreme court will use this case to reconsider
       its holding in Raintree Homes.




                                                  -7-